Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-00124-WJM-SKC
   Consolidated with Civil Action No. 1:19-cv-00758-WJM-SKC

   OREGON LABORERS EMPLOYERS PENSION TRUST FUND, Individually and On Behalf
   of All Others Similarly Situated,

         Plaintiff,

   v.

   MAXAR TECHNOLOGIES INC.,
   HOWARD L. LANCE, and
   ANIL WIRASEKARA


         Defendants.

         DEFENDANTS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
                  DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 2 of 10




                                    PRELIMINARY STATEMENT

          Defendants’ Request for Judicial Notice (“RJN”) (Dkt. 52) should be granted in its

   entirety. The exhibits at issue are documents specifically cited in the Consolidated Complaint

   (Dkt. 44) that contain (1) the alleged false statements (Exhs. 2-3, 6-11, 16-17), (2) the alleged

   corrective disclosures (Exhs. 4-5, 12-15), or (3) relate to Plaintiff’s alleged scienter allegations

   (Exh. 20). Defendants have submitted these documents to ensure that the record is accurate and

   complete, and to ensure that the statements at issue in this case are not mischaracterized or taken

   out of context over the course of these proceedings.

          As a preliminary matter, Plaintiff does not object to Exhibits 18 and 19. (Opp. at 1.)

   (Dkt. 53.) With respect to Exhibits 2-11, 13-15 and 20, Plaintiff “acknowledges that the

   Consolidated Complaint references Exhibits 2-11, 13-15 and 20, and each document is

   authentic.” (Opp. at 3.) These documents are thus (admittedly) judicially noticeable. Plaintiff’s

   additional arguments concerning Exhibits 2-3, 6-8 and 16-17 do not change the result. Plaintiff

   does not and cannot really dispute that these documents were specifically cited and/or quoted in

   the Consolidated Complaint, are true and correct copies of the documents Plaintiff cited and

   relied upon in making its fraud allegations, and are judicially noticeable. Plaintiff’s argument

   about the authenticity of Exhibit 12 is equally meritless. The specific content referenced in the

   Consolidated Complaint is identical to the slides published on August 7, 2018, when Plaintiff

   claims they allegedly revealed a “truth” to the investing community.

          In sum, courts in the Tenth Circuit routinely judicially notice or incorporate by reference

   the precise types of exhibits proffered here, and this Court should do the same.




                                                     1
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 3 of 10




   I.      ARGUMENT

           A.        The Court May Consider Exhibits 2-11, 13-17, and 20 as Incorporated by
                     Reference or Subject to Judicial Notice

                     1.      Courts Routinely Consider Documents Referenced in the Complaint
                             or are Public Records

           Exhibits 2-11, 13-17, and 20 are incorporated by reference and may be considered by the

   Court when evaluating Defendants’ Motion to Dismiss the Consolidated Complaint. As a matter

   of law, the Court may consider documents central to the plaintiff’s claim when considering a

   motion to dismiss if the defendant submits an indisputably authentic copy to the court. In re

   Gold Resource Corp. Sec. Litig., 957 F. Supp. 2d 1284, 1293 (D. Colo. 2013) (citing GFF Corp.

   v. Associated Wholesale Grocers, 130 F.3d 1381, 1384 (10th Cir. 1997)).

           These documents are cited in the Consolidated Complaint and Plaintiff expressly states

   that Exhibits 2-11, 13-15, and 20 are authentic and does not raise any issues with the authenticity

   of Exhibits 16-17. (See Opp. at 3; see generally Opp.) Moreover, as noted, these exhibits

   directly relate to the alleged misstatements, corrective disclosures, and/or Plaintiff’s allegations

   of scienter:

           •      Exhibit 2 is an alleged misstatement and is cited in the Consolidated Complaint at
                  paragraphs 7, 113, 114 and 155;

           •      Exhibit 3 is an alleged misstatement and is cited in the Consolidated Complaint at
                  paragraph 156;

           •      Exhibit 4 is an alleged corrective disclosure and is cited in the Consolidated
                  Complaint at paragraph 181;

           •      Exhibit 5 is an alleged corrective disclosure and is cited in the Consolidated
                  Complaint at paragraph 183;

           •      Exhibit 6 is an alleged misstatement and is cited in the Consolidated Complaint at
                  paragraphs 158, 163 and 164;



                                                       2
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 4 of 10




            •   Exhibit 7 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraph 162;

            •   Exhibit 8 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraph 162;

            •   Exhibit 9 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraphs 168-69;

            •   Exhibit 10 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraph 167;

            •   Exhibit 11 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraph 167;

            •   Exhibit 13 is an alleged corrective disclosure and is cited in the Consolidated
                Complaint at paragraphs 12, 179, 211, and 227;

            •   Exhibit 14 is an alleged corrective disclosure and is cited in the Consolidated
                Complaint at paragraphs 14, 140, 150, 160, 171, 186 and 214;

            •   Exhibit 15 is an alleged corrective disclosure and is cited in the Consolidated
                Complaint at paragraphs 16, 152, and 198;

            •   Exhibit 16 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraph 157;

            •   Exhibit 17 is an alleged misstatement and is cited in the Consolidated Complaint at
                paragraph 158; and

            •   Exhibit 20 is allegedly indicia of scienter and is cited in the Consolidated Complaint
                at paragraph 226.

            While consideration of judicially noticeable documents is a matter of discretion for the

   Court, courts routinely grant similar requests under these circumstances. Accordingly, Defendants

   respectfully request that the Court judicially notice these exhibits pursuant to the authorities cited

   below:

            •   Exhibits 2 & 15 (press releases) (Wolfe v. Aspenbio Pharma, Inc., 587 F. App’x. 493,
                499 n.4 (10th Cir. 2014) (taking judicial notice of press releases));




                                                     3
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 5 of 10




          •   Exhibit 3 (Twitter post) (Unsworth v. Musk, No. 19-80224, 2019 WL 5550060, at *4
              (N.D. Cal. Oct. 28, 2019) (taking judicial notice of the publicly-available tweets));

          •   Exhibits 4-14 & 20 (public filings) (In re Oppenheimer Rochester Funds Group Sec.
              Litig., 838 F.Supp.2d 1148, 1156 (D. Colo. 2012) (taking judicial notice of SEC
              filings); and

          •   Exhibits 16-17 (earnings call materials) (In re Zagg Sec. Litig., No. 12-852, 2014 WL
              505152, at *1 (D. Utah Feb. 7, 2014) (taking judicial notice of transcript of earnings
              calls).

          For these reasons, Exhibits 2-11, 13-17, and 20, are all properly judicially noticeable, and

   nothing in Plaintiff’s Opposition to Defendants’ Request for Judicial Notice suggests otherwise.

                  2.      Plaintiff’s Miscellaneous Arguments Are Meritless

          Plaintiff further contends that Defendants’ submission of exhibits are offered for

   convenience and are a waste of judicial resources. (Opp. at 3.) But as noted, each exhibit was

   expressly cited in the Consolidated Complaint, and each reflects an alleged misstatement,

   corrective disclosure, and/or relates to Plaintiff’s allegations of scienter. See supra at 2-3.

          Each exhibit is included to provide a complete record, to provide the necessary context

   for the statements at issue, and to give the Court the opportunity to review the plain text of those

   statements central to Plaintiff’s theory of liability. To the extent the Court does not find the

   materials helpful to its analysis, or to the extent the documents do not inform the Court’s

   reasoning on the Motion to Dismiss, the Court in its discretion need not consider them. But it is

   beyond dispute that the materials at issue are properly judicially noticeable. See supra at 3-4.

   Thus, it is not Defendants’ Request for Judicial Notice that is a waste of resources; it is

   Plaintiff’s Opposition, which concedes that the exhibits are judicially noticeable (and/or are

   incorporated by reference) that is a waste of resources. The inconsistency in Plaintiff’s argument

   is obvious. On one hand, Plaintiff argues that Defendants’ “wasted” judicial resources by


                                                     4
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 6 of 10




   seeking judicial notice of those exhibits at issue here. But two pages later, Plaintiff contends

   that, because Defendants did not submit “numerous other pertinent documents referenced in the

   Consolidated Complaint,” the Court should reject all of the exhibits. (Opp. at 5 n.3.)

          Next, Plaintiff argues (incorrectly) that Defendants offer Exhibits 2-3, 6-8, and 16-17 to

   advance “a meritless argument.” (Opp. at 4.) First, Plaintiff’s Opposition to Defendants’

   Request for Judicial Notice is not the place for Plaintiff to launch preemptive attacks in

   Opposition to Defendants’ Motion to Dismiss. But more importantly, Plaintiff’s baseless

   assertion that “Defendants’ proposed use of Exhibit 14. . . is particularly misleading” because

   Defendants “ignored” the rest of the statement in their exhibit (Opp. at 3 n.2), is, itself,

   misleading. Defendants included the precise language Plaintiff cites in the Consolidated

   Complaint—as they did with every exhibit for which Defendants seek judicial notice. Compare

   Consolidated Complaint ¶ 160 (“was not a definitive award and was not included in backlog”)

   with Exhibit 14 (“The voiding of this contract did not have an impact on the Company’s backlog,

   as it was not a definitive award and was not included in the backlog.”). Each of these exhibits is

   incorporated by reference and/or properly judicially noticeable and the Court may properly

   consider them.

          B.        The Court Should Consider Exhibit 12 as Incorporated by Reference

          Finally, Plaintiff argues that the metadata associated with Exhibit 12, The Spruce Point

   Capital Management, LLC’s August 7, 2018 report (the “Spruce Report”) prevents the Court

   from considering it. This argument elevates form over substance. As a preliminary matter, it is

   beyond dispute that the Spruce Report is central to Plaintiff’s claims in the Consolidated

   Complaint. In re Gold Resource Corp. Sec. Litig., 957 F.Supp.2d 1284, 1293 (D. Colo. 2013)



                                                      5
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 7 of 10




   (citing GFF Corp. v. Associated Wholesale Grocers, 130 F.3d 1381, 1384 (10th Cir. 1997) (“[I]f

   a plaintiff does not incorporate by reference or attach a document to its complaint, but the

   document is referred to in the complaint and is central to the plaintiff's claim, a defendant may

   submit an indisputably authentic copy to the court to be considered on a motion to dismiss.”)).

   According to Plaintiff, the Spruce Report is an alleged corrective disclosure, (see Consolidated

   Complaint ¶¶ 11, 175, 209), and Plaintiff cites it five times in the Consolidated Complaint to,

   among other things, “question Maxar’s financial health and the Company’s accounting

   practices.” (See Consolidated Complaint ¶¶ 11, 175, 209, 211, 225.)

          Plaintiff attempts to raise concerns about the metadata found at that URL provided in the

   RJN, while ignoring the Exhibit itself. To be clear, it is true that the link provided in the RJN

   directs the user to an updated version of the Spruce Report; however, the four slides excerpted

   from the Spruce Report in Exhibit 12 (slides 1, 2, 3, 60) are identical to the four slides in the

   Spruce Report published on August 7, 2018, cited in the Complaint.1 Plaintiff further contends

   that Defendants offer the Spruce Report for an “improper purpose,” i.e., to “raise a factual

   inference that Spruce Point’s reporting concerning Maxar was bias[ed]” because Defendants

   included the disclaimer slide which states: “You should assume that . . . Spruce Point Capital

   Management LLC . . . has a short position in all stocks [] covered herein, including without

   limitation Maxar Technologies Ltd.” (Murphy Decl., Ex. 12 at 2; Opp. at 6.) In making this

   argument, however, Plaintiff ignores that statements regarding that bias in the Spruce Report are


   1
    Defendants have filed herewith the Declaration of Mark Bekheit in Support of Defendants’
   Request for Judicial Notice (“Bekheit Decl.”), along with a copy of the metadata of the August 7,
   2018 slides (Bekheit Decl., Ex. 1), the August 7, 2018 Spruce Report with August 7, 2018
   metadata (Bekheit Decl., Ex. 2), and the four slides submitted to the Court with the RJN—which
   are identical to the August 7, 2018 metadata slides (Bekheit Decl., Ex. 3).

                                                     6
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 8 of 10




   contained on the face of Consolidated Complaint. (See Consolidated Complaint ¶ 177 (“[T]he

   Company issued a press release on BusinessWire titled ‘Maxar Technologies Responds to

   Misleading Short Sell Report’”); Consolidated Complaint ¶ 179 (“[T]he Company issued a press

   release on PR Newswire titled ‘Maxar Technologies Provides Comprehensive Response to

   Shareholders Following Misleading Short-Seller Campaign by Hedge Fund.’”).) In any event,

   the Spruce Report is central to Plaintiff’s theory of liability, and is therefore incorporated into the

   Consolidated Complaint. In re Gold Resource Corp. Sec. Litig., 957 F. Supp. 2d at 1293.

                                             CONCLUSION

          For the reasons set forth above, Defendants respectfully request that the Court grant

   Defendants’ Request for Judicial Notice (Dkt. 52).

    Dated: January 24, 2020                              Respectfully Submitted,
                                                         SHERMAN & HOWARD L.L.C.

                                                         /s/ Jerome H. Sturhahn
                                                         Jerome H. Sturhahn
                                                         633 Seventeenth Street, Suite 3000
                                                         Denver, Colorado 80202
                                                         Telephone: (302) 297-2900
                                                         Facsimile: (303) 298-0940
                                                         Email: jsturhahn@shermanhoward.com

                                                         LATHAM & WATKINS LLP

                                                         /s/ Brian T. Glennon
                                                         Brian T. Glennon
                                                         Eric C. Pettis
                                                         355 S. Grand Ave., Suite 1000
                                                         Los Angeles, CA 90071
                                                         Telephone: (213) 891-7593
                                                         Facsimile: (213) 891-8763
                                                         Email: brian.glennon@lw.com
                                                         eric.pettis@lw.com




                                                     7
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 9 of 10




                                           Kristin N. Murphy
                                           650 Town Center Drive, 20th Floor
                                           Costa Mesa, CA 92626
                                           Telephone: (714) 755-8287
                                           Facsimile: (714) 755-8290
                                           Email: Kristin.murphy@lw.com

                                           Attorneys for Defendants Maxar Technologies
                                           Inc., Howard L. Lance, and Anil Wirasekara




                                       8
Case 1:19-cv-00124-WJM-SKC Document 58 Filed 01/24/20 USDC Colorado Page 10 of 10




                                  CERTIFICATE OF SERVICE

   The undersigned certifies on this 24th day of January 2020, a true and correct copy of the
   foregoing DEFENDANTS’ REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF
   DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE was filed with the Clerk of the Court
   using the CM/ECF system which will send notification of the filing to the following addresses:

                              ROBBINS GELLER RUDMAN & DOWD LLP
                                     SPENCER A. BURKHOLZ
                                          HENRY ROSEN
                                          TRIG R. SMITH
                                       DEBASHISH BAKSHI
                                   655 West Broadway, Suite 1900
                                        San Diego, CA 92101
                                      Telephone: 619/231-1058
                                         619/231-7423 (fax)
                                       spenceb@rgrdlaw.com
                                        henryr@rgrdlaw.com
                                        tsmith@rgrdlaw.com
                                       dbakshi@rgrdlaw.com

                                           Attorneys for Plaintiffs



                                                      s/ Judith J. Bulanowski
                                                      Judith J. Bulanowski, Legal Secretary




                                                  9
